            Case 1:20-cr-00317-LTS Document 15 Filed 09/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 20-CR-317-LTS

JAMES MAYO,

                 Defendant.

-------------------------------------------------------x

                                                           ORDER

                 The pretrial conference in this matter is hereby scheduled to take place via

teleconference on September 9, 2020, at 12:00 p.m. To access the call, the participants must

dial 888-363-4734, enter the access code 1527005#, and the security code 3254#. During the

call, participants are directed to observe the following rules:

              1. Use a landline whenever possible.

              2. Use a handset rather than a speakerphone.

              3. All callers to the line must identify themselves if asked to do so.

              4. Identify yourself each time you speak.

              5. Mute when you are not speaking to eliminate background noise.

              6. Spell proper names.

                 Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media




MAYO - PTC SCHD ORD.DOCX                                   VERSION SEPTEMBER 3, 2020               1
          Case 1:20-cr-00317-LTS Document 15 Filed 09/03/20 Page 2 of 2




credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

               As requested, defense counsel will be given an opportunity to speak with their

client by telephone for fifteen minutes before the conference begins (i.e. at 11:45 a.m.); defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time.


       SO ORDERED.


Dated: New York, New York
       September 3, 2020

                                                               __/s/ Laura Taylor Swain____
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




MAYO - PTC SCHD ORD.DOCX                           VERSION SEPTEMBER 3, 2020                         2
